Exhibit 10.2

 

UNIT REDEMPTION AGREEMENT

 

This Unit Redemption Agreement (this “Agreement”) is made and entered into as of
June 2, 2010 (the “Effective Date”), by and between NATIONAL BEEF PACKING
COMPANY, LLC, a Delaware limited liability company (the “Company”), and TKK
INVESTMENTS, LLC, a Missouri limited liability company (“TKK”), and TMKCo, LLC,
a Missouri limited liability company (“TMK”).

 

WHEREAS, TKK and TMK (collectively, the “Klein Entities”) desire that the
Company redeem certain Class B Units representing membership interests in the
Company.

 

WHEREAS, the Company has agreed to redeem from the Klein Entities, and the Klein
Entities each agree to sell to the Company, such number of Class B Units as set
forth on Exhibit A (the “Class B Units”), on the terms and conditions set forth
in this Agreement (the “Redemption”).

 

NOW, THEREFORE, the parties, intending to be legally bound hereby, agree as
follows:

 

1.                                       Redemption of Units.  The Company
hereby agrees to redeem and accept from each of the Klein Entities, and each of
the Klein Entities hereby agrees to sell, assign and transfer to the Company,
all right, title and interest in and to the Class B Units.  After the Redemption
of the Class B Units under this Agreement, the ownership of units of membership
interests in the Company shall be as provided on the amended Exhibit 3.1
attached as Exhibit B.

 

2.                                       Redemption Price.  As full
consideration for the Redemption of the Class B Units, the Company shall pay to
TKK and TMK the amounts set forth opposite the Member’s name on Exhibit A (the
“Redemption Price”) for the corresponding number of Class B Units set forth on
Exhibit A.

 

3.                                       Closing.  The closing of the Redemption
will take place on or before June 3, 2010 or such other date as the parties may
agree (the “Closing Date”).

 

4.                                       Amendment of Limited Liability Company
Agreement.  Upon closing of the Redemption, the National Beef Packing Company,
LLC Limited Liability Company Agreement dated August 6, 2003, as subsequently
amended from time to time (the “LLC Agreement”), shall be amended by deleting
the Fourth Amended Exhibit 3.1 thereto in its entirety and inserting in lieu
thereof the Fifth Amended Exhibit 3.1 attached hereto as Exhibit B.

 

5.                                       Representations and Warranties of the
Members.  Each of the Klein Entities hereby represents and warrants to the
Company as of the Effective Date and the Closing Date that:

 

(a)  The Class B Units to be redeemed hereunder are owned both of record and
beneficially by the applicable Klein Entity, free and clear of any lien, claim,
security interest or encumbrance whatsoever.

 

(b)  The Klein Entity has the full power and legal right and authority to
execute, deliver and perform this Agreement.

 

--------------------------------------------------------------------------------


 

(c)  This Agreement constitutes a valid and legally binding obligation of the
Klein Entity, enforceable in accordance with its terms.

 

(d)  The Redemption will vest in the Company good, marketable, legal and
equitable title in and to the Class B Units.

 

(e)  After the Redemption applicable Klein Entity will have the continuing right
to receive the allocation of profits and losses and corresponding distributions
related to the redeemed Class B Units calculated through the end of the calendar
quarter in which the Redemption occurs and prorated on a daily basis through the
Closing Date, which shall include distributions for tax purposes.

 

These representations and warranties of each of the Klein Entities will survive
the Redemption.

 

6.                                       Waiver and Release. Upon payment in
full of the Redemption Price, each of the Klein Entities hereby waives and
forever releases any and all rights such Klein Entity may have under the LLC
Agreement to obtain an appraisal or other valuation of the Class B Units
redeemed pursuant to this Agreement, including the appraisal and sale rights
pursuant to Sections 12.5.1 through 12.5.9 of the LLC Agreement.

 

7.                                      Severability.  To the extent that any
provision of this Agreement is determined to be invalid or unenforceable, the
invalid or unenforceable portion of the provision will be deleted from this
Agreement, and the validity and enforceability of the remainder of the provision
and of this Agreement will be unaffected.

 

8.                                      Headings and Captions.  The headings and
captions in the sections, paragraphs and clauses of this Agreement are inserted
for convenience of reference only and do not constitute a part of this
Agreement.

 

9.                                       Benefit and Burden, No Assignment. 
This Agreement shall inure to the benefit of, and shall be binding upon, the
parties and their successors’ interest and shall not be assigned to any other
person or entity.

 

10.                                Miscellaneous.  No change, modification or
waiver of any provision of this Agreement shall be valid unless the same is in
writing and signed by the parties.  This Agreement sets forth all agreements and
representations of the parties with respect to the subject matter of this
Agreement, and any and all prior agreements with respect to such subject matter
are hereby revoked in favor of this Agreement.  This Agreement shall be
construed and enforced in accordance with the laws of the State of Delaware,
without regard to choice of law provisions.

 

11.                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which will be deemed to be an
original and all of which will constitute one and the same document.

 

[Signature Page Follows]

 

*   *   *   *   *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Unit Redemption Agreement as
of the date first above written.

 

 

National Beef Packing Company, LLC

 

 

 

By:

/s/ Steven D. Hunt

 

Print Name: Steven D. Hunt

 

Title: Chairman of the Board

 

 

 

TKK Investments, LLC

 

 

 

By:

/s/ Timothy M. Klein

 

Print Name: Timothy M. Klein

 

Title: President

 

 

 

 

 

TMKCo, LLC

 

 

 

By:

/s/ Timothy M. Klein

 

Print Name: Timothy M. Klein

 

Title: President

 

 

AGREED TO BY:

 

U.S. Premium Beef, LLC

 

NBPCO HOLDINGS, LLC

 

 

 

By:

/s/ Steven D. Hunt

 

By:

/s/ Eldon Roth

Print Name: Steven D. Hunt

 

Print Name: Eldon Roth

Title: Chief Executive Officer

 

Title: President

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Members, Redeemed Class B Units and Redemption Price

 

Member

 

Redeemed Class B Units

 

Redemption Price

 

TKK Investments, LLC

 

82,315.5

 

$

4,000,000

 

TMKCo, LLC

 

82,315.5

 

4,000,000

 

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Fifth Amended Exhibit 3.1 to LLC Agreement

 

EXHIBIT 3.1

 

Member

 

Class A Units

 

Contribution

 

Total Class
A %

 

Class B-1 Units

 

Contribution

 

Total Class
B-1 %

 

USPB

 

94,680,681

 

$

94,680,681.00

 

46.4143

%

10,664,475

 

$

10,664,475.00

 

69.3340

%

 

 

55,841,342

(1)

$

55,841,342.00

 

27.3745

%

 

 

 

 

 

 

NBPCo

 

31,553,956

 

$

31,553,956.00

 

15.4684

%

3,810,044

 

$

3,810,044.00

 

24.7706

%

 

 

19,642,729

(1)

$

19,642,729.00

 

9.6293

%

 

 

 

 

 

 

TKK

 

 

 

 

 

 

 

760,542

(2)

$

760,542

 

4.9446

%

TMK

 

2,271,428

 

$

2,271,428.00

 

1.1135

%

146,256

(2)

$

146,256

 

0.9509

%

Total

 

203,990,136

 

$

203,990,136.00

 

100

%

15,381,317

 

$

15,381,317

 

100

%

 

--------------------------------------------------------------------------------

(1)  The 55,841,342 new Class A Units held by USPB and 19,642,729 new Class A
Units held by NBPCo (referred to as “Class A1 Units”) have additional Class A
rights and preferences consisting of: (a) the Members agree that the Priority
Return under the Company’s limited liability company agreement under
Section 5.7.2(b) shall be seven percent (7%) per annum for Class A1 Units rather
than five percent (5%) per annum; and (b) for purposes of determining Class B-1
ownership for liquidation or the redemption of Units, the Class A1 Units shall
be deemed converted to Class B-1 Units at a ratio of one (1) Class B-1 Unit for
29.8214 Class A1 Units and then shall remain Class A1 Units after the
determination.  Subject to lending covenants, the Board of Managers may redeem
capital, including Class A1 Units after making tax distributions.  Without any
redemption of Class A1 Units, the determination of Class B-1 ownership and
rights for purposes of a redemption or liquidation event would be as follows:

 

Members

 

New Class B-1 Units

 

Total Class B-1
Units

 

Total Class B-1 %

 

TKK

 

 

 

760,542

 

4.2459

%

TMK

 

 

 

146,256

 

0.8165

%

Total Klein

 

 

 

906,798

 

5.0624

%

 

 

 

 

 

 

 

 

USPB

 

1,872,526.0612

 

12,537,001.0612

 

69.9901

%

NBPCo

 

658,679.0518

 

4,468,723.0518

 

24.9475

%

 

(2)  For purposes of redemption or liquidation of the 760,542 Class B-1 Units
held by TKK Investments, LLC and the 146,256 Class B-1 Units held by TMKCo, LLC,
as part of the

 

--------------------------------------------------------------------------------


 

consideration paid to TKK Investments, LLC or TMKCo, LLC there shall be paid by
the Company a premium (“Non-Dilution Premium”).  The Non-Dilution Premium shall
be determined by agreement of the Company and TMKCo, LLC and TKK Investments,
LLC, which shall provide with the current Class B-1 Unit ownership, the
Non-Dilution Premium will not exceed $4,323,902 and would be up to $4.76832 per
Class B-1 Unit that TMKCo, LLC and TKK Investments, LLC hold after the
redemption of Class B Units contemplated by this Agreement.

 

This Schedule 3.1 is hereby agreed to as the statement of the Members ownership
interests in the Company which shall amend the Company’s Limited Liability
Company Agreement (“LLC Agreement”) to the extent rights, restrictions and
preferences of the ownership interests are provided in this Schedule 3.1.  In
cases where the provisions of this Schedule 3.1 conflict with the LLC Agreement,
the provisions of this Schedule 3.1 shall control.

 

This Schedule 3.1 may be executed in counterparts with the effect of the
counterparts being considered as one executed document.

 

 

National Beef Packing Company, LLC

 

U.S. Premium Beef, LLC

 

 

 

 

 

 

By Steven D. Hunt,

 

By Steven D. Hunt

Its Chair

 

Its CEO

 

 

 

 

 

 

TKK Investments, LLC

 

NBPCO HOLDINGS, LLC

 

 

 

 

 

 

By

 

 

By

 

Its

 

 

Its

 

 

 

 

 

 

 

TMKCo, LLC

 

 

 

 

 

 

 

 

By

 

 

 

Its

 

 

 

 

--------------------------------------------------------------------------------